Citation Nr: 9919804	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-26 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been received, and if 
so, whether the veteran is entitled to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to April 
1976.  

In April 1994, the veteran's claim of entitlement to service 
connection for bilateral hearing loss was denied as there was 
no showing of a current hearing loss disability.  The veteran 
was informed of this decision and did not appeal.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which found that no new and material evidence had 
been submitted to warrant reopening the veteran's claim.


FINDINGS OF FACT

1.  In April 1994, the RO found that the veteran was not 
entitled to service connection for bilateral hearing loss; 
the veteran was notified of this decision, but did not 
appeal.

2.  Since the RO's April 1994 rating decision, new evidence 
bearing directly and substantially on the appeal has been 
requested and/or obtained.

3.  No competent evidence is of record that shows that the 
veteran has a current bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's April 1994 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran filed an application for VA 
compensation in August 1993, alleging that he suffered from 
bilateral hearing loss that was incurred during his military 
service.  In order to determine the nature and extent of the 
veteran's hearing loss, the RO requested that VA conduct an 
audiological examination in October 1993.  The claims file 
reflects that the veteran failed to report for the 1993 VA 
examination because of a death in his family.

Because the record lacked a current and comprehensive 
audiological examination, the RO's decision on the veteran's 
claim was limited to a review of service medical records.  
The veteran's June 1975 enlistment examination shows that his 
hearing was within normal limits at the time of entry into 
active duty.  However, on the audiological evaluation 
performed during his April 1976 discharge examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
15
30
40
LEFT
30
30
20
20
30

In it's April 1994 decision, the RO found that the veteran's 
service medical records showed a significant increase in 
bilateral hearing loss from the time of enlistment to the 
date of discharge from active duty.  The veteran's claim was 
denied, however, due to the lack of medical evidence tending 
to show that he suffered from a then current disability.  

In May 1994, the RO requested that the veteran submit any 
pertinent evidence in support of his claim, including 
evidence reflecting any private medical treatment he might 
have received which pertained to his hearing loss.  The RO 
also informed the veteran that it "would be pleased" to 
assist him in obtaining pertinent private medical records, 
and forwarded an authorization for release of information (VA 
Form 21-4142) to the veteran.  In May 1994, the RO again 
requested that a VA audiological examination be scheduled, 
but the record reflects that the examination was canceled 
because notification had not been delivered.

In November 1996, the veteran again filed an application for 
compensation due to bilateral hearing loss.  Pursuant to his 
application, the veteran was afforded a VA examination in 
March 1997.  On the March 1997 audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
15
15
LEFT
25
20
15
10
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The VA 
audiologist noted a positive history of noise exposure, 
including the veteran's military history of working on 
"tankers" without wearing hearing protection devices.

The RO issued a decision in April 1997, noting therein that 
its April 1994 denial was final in the absence of a timely 
appeal, and therefore submission of new and material evidence 
was required to warrant reopening the veteran's claim.  The 
RO held that in order to justify reopening the claim, "there 
must be a reasonable probability that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  In considering the veteran's 
claim, the RO reviewed service medical records and the March 
1997 VA examination.  The RO found that the veteran incurred 
bilateral hearing loss during service.  The RO also found, 
however, that the March 1997 audiological examination was 
negative for showing any evidence of bilateral hearing loss, 
and thus no current disability was shown.  The RO continued 
its denial of the veteran's hearing loss claim, holding that 
there was "no reasonable probability that the new evidence 
submitted . . . would change our previous decision."  The 
veteran initiated a timely appeal.  

The veteran contacted the RO by phone on March 26, 1998, and 
informed the RO that he had mailed his claims representative 
records reflecting private medical treatment regarding his 
hearing loss.  The RO explained that it had not yet received 
those records from the representative, and that "it might be 
a good idea . . . to resubmit [the] records directly to [the 
RO] for review."  The veteran was further informed that any 
such pertinent private records would be referred to a VA 
audiologist for review and comparison with the other 
audiological examinations of record.  The RO said that it 
would send another VA Form 21-4142 to the veteran so that he 
could authorize the release of his private medical records.  
It was also agreed that the RO would contact the veteran's 
representative to see if the representative had received the 
medical records via mail.  

The RO contacted the veteran's representative on March 31, 
1998.  The representative said that he had not received any 
mail from the veteran.  In April 1998, the veteran contacted 
the RO and stated that he had received the originals of his 
private audiological examinations, but that his private 
physician "no longer has any copies available."  The 
veteran was again informed that a new VA examination would be 
the "best bet."  

The RO scheduled a VA audiological examination in April 1998, 
requesting that the VA examiner review the claims file and 
conduct a new audiological examination.  The record reflects 
that subsequent to scheduling said examination, the veteran 
contacted the RO and requested that it be canceled, as he 
would not report for the examination because he was 
"frustrated with the process, [his representative] and [the] 
prior exam experience."  The record reflects that the 
scheduled examination was not canceled, and the veteran did 
fail to report.  The veteran's claims file does not reflect 
that any of the private medical records identified by the 
veteran were submitted to the RO.  There is also no 
indication that the veteran returned a completed Form 21-
4142.


New and Material Evidence Analysis.  As noted above, the 
veteran's April 1994 claim of entitlement to service 
connection for bilateral hearing loss was denied.  The 
veteran was properly notified of the RO's determination, and 
he did not appeal.  As such, said rating decision became 
final pursuant to applicable VA law and regulations.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998); 38 C.F.R. § 20.1103 (1993).

The Board notes that in the RO's statement of the case and 
its subsequent decisions on the veteran's claim, 
determinations as to whether the veteran had submitted "new 
and material evidence" were based on a standard since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  The United States Court of Appeals for Veterans 
Claims (Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See also Winters v. West, 12 Vet. App. 
203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In the instant case, the Board finds that VA medical records 
obtained subsequent to the RO's April 1994 decision 
constitute new and material evidence, and by that finding 
reopens the veteran's hearing loss claim.  38 U.S.C.A. 
§ 5108.  The RO's April 1994 denial of the veteran's claim 
was based solely on the service medical records.  Since April 
1994, however, new evidence has been submitted, consisting of 
an audiological report generated when the veteran presented 
for a VA examination in March 1997.  This evidence meets the 
requirements of 38 C.F.R. § 3.156(a) as it bears directly and 
substantially upon the specific issue of this case; it is 
neither cumulative nor redundant; and in connection with the 
evidence previously of record, is significant enough that it 
must be considered in order to fairly decide the merits of 
the veteran's claim. 


Well-Grounded Analysis.  Pursuant to Elkins, now that the 
Board has decided to reopen the veteran's claim, it must 
further determine whether said claim is well grounded.  A 
person who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) and see Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) (defining a well-grounded claim as one 
that is plausible; a claim that is meritorious on its own or 
capable of substantiation).  A well-grounded claim generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the veteran has a hearing 
loss disability for VA purposes is governed by 38 C.F.R. § 
3.385, which states that hearing loss shall be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).

Initially, the Board finds that the veteran's contention that 
he currently suffers from bilateral hearing loss does not 
constitute competent evidence, as that contention addresses 
an issue of medical diagnosis which requires medical 
expertise in order to have probative value.  See Caluza, 7 
Vet. App. at 504; Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  As noted above, the Court has long held 
that evidence which requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  See Espiritu, 
supra.  Nothing in the claims folder shows that the veteran 
has any of these necessary qualifications to render a medical 
opinion or diagnosis.  

The service medical records clearly indicate that the veteran 
incurred bilateral hearing loss during service.  However, the 
March 1997 VA examination established that the veteran's 
hearing was within normal limits at that time, nearly 21 
years after his military service.  Thus, the veteran has 
presented no competent evidence that he currently suffers 
hearing loss which meets the criteria to be considered a 
disability for VA purposes.  In the absence of a current 
disability, the Board finds that the veteran has not 
presented evidence sufficient to well ground his claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 1131, 5107(a); 38 C.F.R. § 3.303(a); see 
Caluza, 7 Vet. App. at 506; Grottveit, 5 Vet. App. at 93.  

The Board further finds that the RO has fulfilled its 
obligation to fully inform the veteran as to what is required 
to establish a well-grounded claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Pursuant to that information, the 
veteran informed the RO of the existence of private medical 
records pertinent to his claim.  The RO offered assistance in 
obtaining the identified medical records, but the veteran has 
not responded to that offer.  Further, the Board notes that 
VA regulations provide that individuals for whom VA 
examinations have been authorized and scheduled are required 
to report to such examinations, see 38 C.F.R. § 3.326(a) 
(1998), and the regulations also address the consequences of 
a veteran's failure to attend scheduled VA medical 
examinations.  38 C.F.R. § 3.655 (1998) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause" fails to report for such examination, the 
claim shall be based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  

Additionally, because the Board finds that, based on the 
evidence of record, the veteran's claim for service 
connection for bilateral hearing loss is not well grounded, 
it follows that he cannot invoke VA's duty to assist in the 
development of his claim.  As the Court stated in Winters, 12 
Vet. App. at 206, "absent a well-grounded claim, the 
adjudication process must come to a screeching halt."  In 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994), the Court 
scolded VA for proceeding to assist a claimant in developing 
his claim without paying sufficient heed to the determination 
as to whether the claim brought met the statutory 
requirements to be well grounded.  Inasmuch as the veteran's 
claim is not well grounded, the Board has no authority to 
order additional development.

Finally, the Board notes that when it addresses in its 
decision a question that has not been addressed by the RO, 
such as whether or not the appellant's claim is well 
grounded, it must consider whether the appellant has been 
given adequate notice to respond and, if not, whether the 
appellant has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In light of the appellant's failure to 
meet the initial burden of the adjudication process, the 
Board concludes that he has not been prejudiced by the 
decision herein.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.

Service connection for bilateral hearing loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

